        Case 1:18-cv-10269-ADB Document 35 Filed 01/31/19 Page 1 of 3



               2019-01-31IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


DANELL TOMASELLA, on behalf of herself      Case No. 1:18-cv-10269-ADB
and all others similarly situated,
                             Plaintiff,
                 v.
NESTLÉ USA, INC., a Delaware corporation,
                       Defendant.




                                NOTICE OF APPEAL
         Case 1:18-cv-10269-ADB Document 35 Filed 01/31/19 Page 2 of 3



       NOTICE IS GIVEN that Plaintiff Danell Tomasella hereby appeals to the United States

Court of Appeals for the First Circuit from the Order of Dismissal (ECF No. 34) entered in this

action on January 30, 2019 (attached as Exhibit A), pursuant to the Memorandum and Order on

Motion to Dismiss filed by Defendant Nestlé USA, Inc. (ECF No. 33) entered on the same date

(attached as Exhibit B).

Dated: January 31, 2019                          Respectfully submitted,

                                                 /s/ Steve W. Berman
                                                 Steve W. Berman (admitted pro hac vice)
                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                                 1918 Eighth Avenue, Suite 3300
                                                 Seattle, WA 98101
                                                 (206) 623-7292
                                                 steve@hbsslaw.com

                                                 Elaine T. Byszewski (admitted pro hac vice)
                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                                 301 N. Lake Avenue, Suite 920
                                                 Pasadena, CA 91101
                                                 (213) 330-7150
                                                 elaine@hbsslaw.com

                                                 Hannah W. Brennan (#688179)
                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                                 55 Cambridge Parkway, Suite 301
                                                 Cambridge, MA 02142
                                                 (617) 482-3700
                                                 hannahb@hbsslaw.com

                                                 Attorneys for Plaintiff and the Proposed Class




                                              -1-
NOTICE OF APPEAL
CASE NO.: 1:18-cv-10359-ADB
          Case 1:18-cv-10269-ADB Document 35 Filed 01/31/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),

and paper copies will be sent to those indicated as non-registered participants, on January 31,

2019.



                                                   Respectfully submitted,

                                                   /s/ Steve W. Berman
                                                   Steve W. Berman (admitted pro hac vice)




                                                -2-
NOTICE OF APPEAL
CASE NO.: 1:18-cv-10359-ADB
